FILE COPY
                  OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                      P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711



                                             win*



6/10/2015                                                        COANo. 12-13-00363-CR
Blaylock, Cody Lamont        Tr. Ct. No. 114-1070-10                  PD-0394-15
On this day, this Court has granted the Appellant's Pro Se Motion to Suspend Rule
9.3(b) T.R.A.P.                         M^^*
                                                                             Abel Acosta, Clerk

                                12TH COURT OF APPEALS                  ERK
                                CATHY LUSK
                                1517 W. FRONT, ROOM 354
                                TYLER, TX 75701
                                * DELIVERED VIA E-MAIL *